Dawson, J.
(dissenting): On the present ruling on the plea of laches I cannot concur. This court has hitherto recognized that the rights of third parties should not be ignored in disposing of a question of laches. In National Bank v. Walters, 129 Kan. 49, 51, 52, 281 Pac. 868, in considering a plea of laches this court said:
“This court has often held that laches is not a mere matter of time, like limitation, but is a matter of equity, which takes cognizance of all the circumstances, including presence or absence of prejudicial consequences of delay. The following are illustrative cases, and there are many others: Harris v. Defenbaugh, 82 Kan. 765, 109 Pac. 681; Golden v. Claudel, 85 Kan. 465, 118 Pac. 77; Duzenberg v. Bidwell, 86 Kan. 666, 121 Pac. 1098; Osincup v. Henthorn, 89 Kan. 58, 130 Pac. 652; City of Hutchinson v. Hutchinson, 92 Kan. 518, 141 Pac. 589; Watts v. Meyers, 93 Kan. 824, 145 Pac. 827.
“In this instance, the bank’s claim was not stale so that public policy forbade its assertion in court. . . . Nobody died, and no adverse right of any third person intervened, ... No fact was disclosed at the trial which made such delay as the bank indulged in, in seeking relief, unreasonable from the standpoint of equity.
• “. . . Laches is an equitable defense. Whether relief is barred by laches depends on all the circumstances of the particular case.”
In Merwin’s Principles of Equity, 512, it is said:
“From the nature of the case, no rigid rule can be laid down as to what delay will constitute laches; every suit must depend upon its own circumstances. But whenever the delay fairly justifies the inference of acquiescence in the adverse claim, or whenever it has been of such á character as to induce other persons to alter their circumstances or conduct, so that the element of estoppel is introduced, a court of equity will commonly hold the delay to operate as an absolute bar.”
If the unique obligations sued on in this- case were ordinary negotiable instruments it is clear that plaintiff’s failure to present them for páyment within a reasonable time would have justified defendant in paying them as lost instruments on the showing made by the personal representation of the original payee. (Bare v. Ford, *17074 Kan. 593, 87 Pac. 731, 118 A. S. R. 336.) The interest was payable semiannually, and plaintiff let more than three interest periods pass without asserting any claim for either interest or principal.
It is no answer to the plea of laches to stress the fact that defendant had the forethought to take a bond from the administrator before he issued duplicates and redeemed them. What about the right of the bondsmen? How can they recoup the amount of their liability now that the estate of Saunders is closed? It is a familiar rule of equity and good conscience that where some one of a number of innocent parties must sustain a loss, that loss is most justly cast upon the one whose want of diligence gave rise to the circumstances which occasioned the loss. In 10 R. C. L. 400 it is said:
“It is also a well-recognized principle of equity that if one is so negligent in the pursuit of his remedy that the rights of third parties have been permitted to intervene to such an extent as to be materially affected if he should prevail, relief will not. be granted.”
Clearly the plaintiff’s want of diligence brought about the present-predicament of innocent third parties, and I would affirm the judgment of the trial court against him with a clear conscience.
Smith, J., joins in this dissent.